DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 11/2/2020 is acknowledged.  The traversal is on the ground that the Office has not shown that a serious burden would be required to examine all the claims. This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL. Claims 14, 15 and 19 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0199817 to Nilsson or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0199817 to Nilsson in view of USPAP 2013/0175068 to Sutton.
3 and wherein the conductivity of the LDPE is 5.0 fS/m or less when measured according to DC conductivity method as described under "Determination Methods" (see entire document including [0003], [0004], [0013]-[0027], [0064], [0067], and [0084]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claim 2, the insulation layer is not cross-linked [0022]. 
Claim 3, the cable is a power cable [0015]. 
Claim 4, the cable is a direct current (DC) power cable operating at or capable of operating at 650 kV or more [0018]. 
Claim 5, the LDPE has an MFR2 (2.16 kg, 190°C) of 0.1 to 10 g/10 min [0084]. 
Claim 6, the LDPE is a homopolymer [0067]. 
Claims 7 and 18, Nilsson does not appear to mention the LDPE melting point but Sutton discloses that it is known in the art to use LDPE with a melting point of at least 112°C (see entire document including [0027]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE from any suitable LDPE melting point material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 8, the conductivity of the LDPE is 0.05 to 3.0 fS/m [0024]. 
Claim 9, the LDPE has a density of 929 to 932 kg/m3 [0064]. 
Claim 10, the insulation layer is not crosslinked and the LDPE is a homopolymer of density of 929 to 932 kg/m3 ([0022], [0064], and [0067]).
Claim 11, the inner semiconductive layer is not cross-linked ([0108]-[0113]). 
Claim 12, the outer semiconductive layer is cross-linked ([0108]-[0113]).

Claim 16, the power cable is a direct current (DC) power cable [0013]. 
Claim 17, the LDPE has an MFR2 (2.16 kg, 190°C) of 0.1 to 2.0 g/10 min [0084]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789